Citation Nr: 1819416	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE


1. Whether the Appellant is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill-Active Duty Educational Assistance Program).

2. Whether the Appellant is eligible for educational assistance under Chapter 1606 of Title 10 of the United States Code (Montgomery GI Bill-Selected Reserve Educational Assistance Program).


REPRESENTATION

Appellant represented by:	J.M. Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Appellant had active duty for training (ACDUTRA) service from April 30, 1984 to August 1, 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Muskogee, Oklahoma, Regional Office (RO). The RO in Houston, Texas has current jurisdiction.

Pursuant to VA's duties to notify and assist the Appellant, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

On his August 2012 substantive appeal (VA Form 9), the Appellant requested a Board hearing at his local RO. In statements from November 2016 and December 2017, the Appellant withdrew his hearing request. The hearing request is cancelled, and the Board will adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (2017). 


FINDINGS OF FACT

1. The Appellant first entered service prior to June 30, 1985. 

2. The Appellant served as a reservist member for less than six full years and was not a member of the Air Force Reserves when he filed for VA benefits in March 2002. 


CONCLUSIONS OF LAW

1. The criteria for educational assistance eligibility under the Montgomery GI Bill for active duty service, are not met. 38 U.S.C.A. §§ 3011, 3031, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.7042, 21.7050, 21.7051, (2016).

2. The criteria for educational assistance eligibility under the Montgomery GI Bill for selected reserve service, are not met. 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2014); 38 U.S.C.A. § 3012 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The eligibility requirements for Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill - Active Duty) educational benefits are codified at 38 U.S.C.A. § 3011. In general, a veteran must complete three continuous years of active duty commencing after June 30, 1985, and receive an honorable discharge. 38 U.S.C.A. § 3011 (a)(1)(A)(I); 38 C.F.R. § 21.7042. The Appellant entered service prior to June 30, 1985 and therefore does not qualify for benefits under Chapter 30. There are a series of exceptions under Chapter 30 regarding educational benefits, however, the Appellant's case does not fall into one of these exceptions. 

The eligibility requirements for Chapter 1606 of Title 10 of the United States Code (Montgomery GI Bill - Selected Reserve Educational Assistance Program) are codified at 10 U.S.C.A § 1606. This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard. The Reserve components decide who is eligible for the program, and VA makes the payments for the program. VA regulations provide that a determination of individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA. 10 U.S.C.A. § 16132, 38 C.F.R. § 21.7540 (a).

In accordance with Chapter 1606, Title 10, of the United States Code, for members of the Selected Reserve to be eligible for Chapter 1606 benefits, the reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve Officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active service duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30. 10 U.S.C.A. § 16132 (a); 38 C.F.R. § 21.7540 (a).

The Appellant's DD 214 (certificate of release or discharge from active duty) indicates the Appellant's periods of active duty service for training lasted from April 1984 to August 1984. In his original, September 1998 application for service-connected compensation, the appellant did not report having any other service except for his Air Force tenure.

The Appellant filed his initial claim for Montgomery GI Bill-Active Duty Educational Assistance Program benefits in January 2002. In March 2002, the Appellant submitted an application for Montgomery GI Bill-Selected Reserve Educational Assistance Program benefits.

A February 2002 Department of Defense (DOD) data record indicates that no Chapter 30 DOD record exists. 

A June 2009 letter from the Department of the Air Force indicates the Appellant was discharged effective October 23, 1988, one day prior to his enlistment in the Navy. 

In a February 2010 letter, the Appellant explained that he was discharged from the Air Force Reserve in October 1988 for entry with the U.S. Navy, but was to enter active duty on the delayed entry program until March 2, 1989. However, while the Appellant was awaiting his entry date, the Appellant was notified that he had been found not suitable for Naval service. He was administratively separated from the Navy on March 9, 1989 with an uncharacterized entry level separation. 

DOD information requests from March 2012 indicate the Appellant's Navy service could not be verified and that he was not currently an Air Force Reservist. DPRIS requests for the Navy and Air Force from March 2012 both returned no verifiable service. 

The Appellant is not eligible for benefits under Chapter 30 of Title 38 of the United States Code because he commenced his service prior to June 30, 1985 and does not qualify under one of the delineated exceptions. 

The Appellant is also not eligible for benefits under Chapter 1606, Title 10 because he has not served six years or more in the reserves and was not serving in the reserves during the period on appeal or at the time of his claim. 


ORDER

The appeal seeking entitlement to VA educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill-Active Duty Educational Assistance Program) is denied.

The appeal seeking entitlement to VA educational assistance under Chapter 1606, Title 10 (Montgomery GI Bill-Selected Reserve Educational Assistance Program) is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


